     Case 3:20-cv-00110-LRH-EJY Document 36 Filed 06/01/20 Page 1 of 2


 1   Patrick R. Leverty, Esq.
     Nevada State Bar No. 8840
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Ph: (775) 322-6636
 4   Fax: (775) 322-3953
     Attorneys for Defendants O’Mara Law Firm, P.C.
 5   and David O’Mara

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   NOETIC SPECIALTY INSURANCE                 )
     COMPANY,                                   )
 9                                              )
                    Plaintiff,                  )
10                                              )         Case No.: 3:20-cv-00110-LRH-EJY
             v.                                 )
11                                              )
     O’MARA LAW FIRM, P.C., a Nevada            )
12   Professional Corporation; DAVID O’MARA, a )          STIPULATION FOR EXTENSION OF
     individual; EDWARD C. WOOLEY and           )         TIME TO RESPOND TO THE
13   JUDITH WOOLEY, individually and as trustee )         COMPLAINT
     of the EDWARD C. WOOLEY and JUDITH )
14                                              )         (THIRD REQUEST)
     WOOLEY INTERVIVOS REVOCABLE
                                                )
15   TRUST 2000; LARRY J. WILLARD,              )
     individually and as trustee of the LARRY   )
16   JAMES WILLARD TRUST FUND;                  )
     OVERLAND DEVELOPMENT                       )
17   CORPORATION, a California Corporation,     )
                                                )
18                  Defendants.                 )
                                                )
19
            Plaintiff NOETIC SPECIALITY INSURANCE COMPANY, by and through its counsel of
20
     record Sheri Thome, Esq., and Defendants O’MARA LAW FIRM, P.C. and DAVID O’MARA
21
     (collectively “O’MARA”), by and through their counsel of record, Patrick R. Leverty, Esq., stipulate
22
     that O’MARA shall have up to and including June 22, 2020, to respond to the Plaintiff’s Complaint.
23
            Counsel for the O’MARA Defendants signed acceptances of service of process on March 3,
24
     2020 (Doc 16 and 17). Accordingly, the O’MARA Defendants response to the Complaint was
25
     originally due on Friday, April 17, 2020.
26

27

28
                                                      1
     Case 3:20-cv-00110-LRH-EJY Document 36 Filed 06/01/20 Page 2 of 2


 1          Plaintiff previously agreed Defendant O’MARA could have up to and including May 18,

 2   2020, to respond to the Plaintiff’s Complaint. Thereafter, Plaintiff agreed Defendant O’Mara could

 3   have up to and including June 1, 2020, to respond to the Complaint.

 4          The parties are pleased to report that the above-entitled case, as well as the underlying case,

 5   settled. Given the settlement no responsive pleading to the Complaint will be necessary. The parties

 6   anticipate final documents for dismissal filed within 14-21 days and therefore request an extension

 7   of time to file final documents for dismissal until June 22, 2020.

 8          This is the third (3rd) requested extension.

 9   DATED this 1st     day of June, 2020.                 DATED this 1st    day of June, 2020.

10   WILSON, ELSER, MOSKOWITZ,                             LEVERTY & ASSOCIATES LAW CHTD.
     EDELMAN & DICKER LLP
11
      /S/ Sheri Thome                                       /S/ Patrick Leverty
12   Sheri Thome, Esq.                                     Patrick R. Leverty
     300 South Fourth Street, 11th Floor                   832 Willow Street
13   Las Vegas, NV 89101                                   Reno, NV 89502
     Attorneys for Plaintiff Noetic Specialty              Attorneys for Defendants O’Mara Law Firm,
14   Insurance Company                                     P.C. and David O’Mara
15                                           IT IS SO ORDERED:
16                                           _______________________________________________
                                             UNITED STATES MAGISTRATE JUDGE
17
                                             DATED: June 1, 2020
18

19

20

21

22

23

24

25

26

27

28
                                                      2
